PER CURIAM.
This is an appeal from an amended final judgement entered in a non-jury case in which appellant was the plaintiff below. We find that the trial court committed no error in considering and granting appel-lee’s motion for rehearing. See Cape Royal Realty, Inc. v. Kroll, 804 So.2d 605, 606 (Fla. 5th DCA 2002) (“[Tjrial court has the power and authority to completely alter or change its final judgment or order... Langer v. Aerovias, S.A., 584 So.2d 175, 176 (Fla. 3d DCA 1991) (noting that trial court, upon reconsideration, may alter its previous judgment as necessary to arrive at the correct result).
AFFIRMED.
KAHN, WEBSTER, and POLSTON, JJ., concur.